317 A.2d 26 (1974)
GLOBE UNION, INC., Employer Below, Appellant,
v.
Charles BAKER et al., Claimants Below, Appellees.
Supreme Court of Delaware.
March 1, 1974.
Carl Schnee, of Tybout, Redfearn & Schnee, Wilmington, for employer below, appellant.
Harvey B. Rubenstein, Wilmington, for claimants below, appellees.
Before HERRMANN, Chief Justice, DUFFY, Associate Justice, and BROWN, Vice Chancellor.
PER CURIAM.
In these consolidated workmen's compensation cases, the Superior Court affirmed the awards of the Industrial Accident Board for partial disability due to compensable occupational disease. See Opinion below at 310 A.2d 883 (1973). The employer appeals.
It appears that the contentions raised here were all considered below. We agree with the conclusions of the Superior Court for the reasons stated in its careful Opinion.
The appellant relies especially upon Glodowski v. Industrial Commission, 11 Wis. *27 2d 525, 105 N.W.2d 833 (1961); Goudie v. Lakey Foundry & Machine Co., 327 Mich. 138, 41 N.W.2d 496 (1950); and Brown v. Consolidation Coal Company, 224 Tenn. 144, 451 S.W.2d 684 (1970). By reason of differences in controlling statutes and disagreement with rationale, we find the cited cases unpersuasive. See 2 Larson, Workmen's Compensation, 88.11-88.13, 88.15.
Affirmed.